Citation Nr: 1733539	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  11-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

After requesting that Board hearings scheduled in May 2017 and June 2017 be rescheduled, the Veteran was informed in June 2017 that his hearing had been rescheduled to a date in July 2017.  However, the record shows that he did not report to this hearing, nor did he request that this hearing be rescheduled.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported in a February 2008 statement that all of his current medical treatment records dating back to 2002 are located at the VA medical center in Houston, Texas.  There are no such records on file and neither the August 2011 Statement of the Case nor the August 2015 Supplemental Statement of the Case make note of these records.  These records are pertinent to the Veteran's pending claims and must be obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159.  See also Graves v. Brown, 8 Vet. App. 522, 525 (1996) (holding that notice of evidence which may prove to be new and material triggers VA's duty under 38 U.S.C.A. § 5103(a)).  This evidence is particularly pertinent with respect to the Veteran's skin disability claim when considering that a VA examiner in June 2015 referenced a June 2013 VA treatment record showing that the Veteran complained of having itchy skin, the same complaint that he made in service.  See June 1971 service treatment record.  These records are also particularly relevant to the Veteran's claim for service connection diabetes mellitus in light of the fact that there is currently no evidence on file that the Veteran has this disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992) (in the absence of proof of a current disability, there can be no valid claim).

As noted above, the Veteran was afforded a VA examination in June 2015.  This examination pertains to the Veteran's claims for service connection for asthma, allergies and dermatitis.  As part of the examination the examiner was asked to provide opinions regarding whether these claimed disabilities were aggravated by service.  This is in light of evidence indicating that these disabilities preexisted the Veteran's active duty service.  See e.g. private medical record dated in December 1967.  A review of the examination report reveals that the examiner did not include any rational for her opinion that these disabilities were not aggravated beyond their natural progression by an inservice event, injury or illness.  This is particularly noteworthy when considering that the Veteran's service treatment records show treatment for asthma, allergies and skin problems.  A medical opinion must support its conclusions with an adequate rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Accordingly, the Board finds that a remand is required in order to obtain a fully adequate VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's treatment records from the VAMC in Houston, Texas, from 1971 to present.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current asthma, allergic rhinitis and skin disabilities.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

For each disorder identified, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's military service.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.

If so, he or she should state, with supporting rationale, whether there was an increase in the severity of the preexisting disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

If any disorder, did not clearly and unmistakably pre-exist the Veteran's service, the examiner should state whether it is at least as likely as not that the disorder manifested during service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After the development requested above has been completed, review the addendum report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures.

4.  After taking any further development deemed appropriate with respect to the issues on appeal, re-adjudicate the issues.  If any benefit is not granted, the appellant and his representative should be provided a Supplemental Statement of the Case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




